FILED
                             NOT FOR PUBLICATION                            FEB 25 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



CHANDRESH KUMAR SOLANKI-                          No. 07-74298
KHANDUBHAI,
                                                  Agency No. A098-117-964
               Petitioner,

  v.                                              MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted February 15, 2011 **

Before:        CANBY, FERNANDEZ, and M. SMITH, Circuit Judges.

       Chandresh Kumar Solanki-Khandubhai, a native and citizen of India,

petitions pro se for review of the Board of Immigration Appeals’ (“BIA”) order

dismissing his appeal from an immigration judge’s (“IJ”) decision denying his

application for asylum, withholding of removal, and relief under the Convention

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We

review for substantial evidence findings of fact, including adverse credibility

determinations. See Chebchoub v. INS, 257 F.3d 1038, 1042 (9th Cir. 2001). We

review for abuse of discretion the denial of a motion for a continuance, and de

novo claims of due process violations in immigration proceedings. Sandoval-Luna

v. Mukasey, 526 F.3d 1243, 1245-46 (9th Cir. 2008). We deny the petition for

review.

      Substantial evidence supports the agency’s adverse credibility determination

based on the inconsistency regarding when Solanki-Khandubhai was attacked by

Muslims in his neighborhood; the omission from his testimony of the 2000 riot,

during which he was purportedly seriously injured; and his unresponsiveness to

questions requesting details of the 2000 incident that prompted his departure from

India. See Chebchoub, 257 F.3d at 1043; Singh v. Ashcroft, 301 F.3d 1109, 1114

(9th Cir. 2002) (“To support an adverse credibility determination based on

unresponsiveness, the BIA must identify particular instances in the record where

the petitioner refused to answer questions asked of him.”). In the absence of

credible testimony, Solanki-Khandubhai’s asylum and withholding of removal

claims fail. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003).




                                          2                                       07-74298
      Because Solanki-Khandubhai’s CAT claim is based on the same testimony

found to be not credible, and Solanki-Khandubhai does not point to any other

evidence that shows it is more likely than not he would be tortured if returned to

India, his CAT claim fails. See id. at 1156-57.

      The IJ did not abuse his discretion or violate Solanki-Khandubhai’s

constitutional right to due process by denying his motion for a continuance to seek

new counsel. See Sandoval-Luna, 526 F.3d at 1247; Colmenar v. INS, 210 F.3d

967, 972 (9th Cir. 2000) (requiring error and prejudice to establish a due process

violation).

      PETITION FOR REVIEW DENIED.




                                          3                                    07-74298